50 F.3d 5
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Michael BRUNO, Plaintiff-Appellant,v.Dominic J. MELE, Harford County Sheriff;  Joseph P. Meadows,Assistant State's Attorney Harford County;  Sewall B. Smith,Warden, Maryland Penitentiary;  Richard Lanham, MarylandDivision of Corrections;  James Rollins, Warden;  SergeantLaird, Maryland Penitentiary;  Judge Whitfield, HarfordCounty Circuit Court, Defendants-Appellees.
No. 94-7054.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 19, 1995.Decided Mar. 16, 1995.

Michael Bruno, appellant pro se.
Before WILKINS and MICHAEL, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's orders denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Bruno v. Mele, No. CA-94-2049-H (D. Md. Aug. 15 and Sept. 16, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.*

AFFIRMED


*
 We deny Appellant's motions to appoint counsel and to add a party